DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is in response to a Amendment dated January 28, 2022.  Claims 1, 3, 5-8, 10-11, 13 and 15-18 are amended.  Claims 1-20 are pending.  All pending claims are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.11, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
101 Rejection Analysis  
In line with the "2019 Revised Patent Subject Matter Eligibility Guidance," which explains how we must analyze patent-eligibility questions under the judicial exception to 35 U.S.C. § 101. 84 Fed. Reg. 50-57 ("Revised Guidance"), the first step of Alice (i.e., Office Step 2A) consists of two prongs. In Prong One, we must determine whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon. 84 Fed. Reg. at 54 (Section III.A. I.).   If it does not, the claim is patent eligible. Id. 
An abstract idea must fall within one of the enumerated grouping of abstract ideas in the Revised Guidance or be a "tentative abstract idea, "with the latter situation predicted to be rare. Id. at 51-52 (Section I, enumerating three groupings of abstract ideas), 54 
(Section III.A. I., describing Step 2A Prong One), 56-57 (Section III.D., explaining the identification of claims directed to a tentative abstract idea).
If a claim does recite a judicial exception, the next is Step 2A Prong Two, in which we must determine if the "claim as a whole integrates the recited judicial exception into a practical application of the exception." Id. at 54 (Section II.A.2.) If it does, the claim is patent eligible. Id.
If a claim recites a judicial exception but fails to integrate it into a practical application, we move to the second step of Alice (i.e., Office Step 2B). to evaluate the additional limitations of the claim, both individually and as an ordered combination, to determine whether they provide an inventive concept. Id. at 56 (Section III.B.). In particular, we look to whether the claim:
• Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional in the field, which is indicative that an inventive concept may be present; or

• simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

An abstract idea deemed to be novel is no less abstract (see Flook- new mathematical formula was an abstract idea).  
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s) (that is, when recited on their own or per se):
(b) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)1 – See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / p.52.
Taking the broadest reasonable interpretation, the invention (as recited in claims 1-20) is directed towards an abstract idea of authorizing the transfer of funds held in and released from escrow based on predefined conditions being satisfied.
The invention recites 
“““A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
receiving, by the one or more processors in real-time and through a computer network, a payment authorization from a first financial institution, wherein: 
the payment authorization is generated by the first financial institution based at least in part on a transaction associated with a payment amount to a recipient and a release condition that the first financial institution receives through the computer network from a sender via a sender device;
the first financial institution is configured not to submit the payment authorization to the one or more processors after the first financial institution determines that at least one indication of a risk of bank crimes is associated with a sender account maintained by the first financial institution for the sender; the first financial institution is further configured to submit

 the payment authorizationto the one or more processors after the first financial institution performs a successful sender account verification for the payment amount against a risk of fraud associated with [[a]] the sender account 
wherein the first financial institution performing the successful sender account verification comprises the first financial institution determining that no indications of the risk of bank crimes are associated with the sender account
and the payment authorization comprises the payment amount, a recipient account indicator, and a fund withholding instruction for the payment amount and generated based on associated with the release condition for the payment amount;
after receiving the payment authorization and based at least in part on the fund withholding instruction, facilitating in real-time fraud prevention for the transaction by: instructing, by the one or more processors through the computer network, a fund withholding financial institution to post in real-time the payment amount to a fund withholding account maintained by the fund withholding financial institution, wherein: 
the fund withholding account is different from a recipient account for the payment amount; the recipient account is maintained by a second financial institution and is associated with the recipient account indicator and the recipient; 
the payment amount is posted to the fund withholding account by the fund withholding financial institution before a fund settlement of the payment amount occurs between the first financial institioon and the fund withholding financial institution; 
and while posted to the fund withholding account, the payment amount is not accessible to the recipient; 
receiving, by the one or more processors through the computer network and from the first financial institution, a release decision, wherein the release decision is based on the release condition; 

determining that when the release decision is to release the payment amount to the recipient; and based at least in part on the fund withholding instruction and determining that the release decision is to release the payment amount to the recipient, causing in real-time the payment amount to be accessible to the recipient by: instructing, by the one or more processors through the computer network, the fund withholding financial institution to debit in real-time the payment amount from the fund withholding account after receiving the release decision; and
instructing, by the one or more processors through the computer network, the second financial institution to post in real-time the payment amount to the recipient account after the payment amount is debited from the fund withholding account, 
wherein: the one or more processors are not included in any of the first financial institution, the second financial institution, and the fund withholding institution; 
the fund withholding account is not accessible to the one or more processors; and whether the payment amount is accessible to the recipient after the payment amount is posted to the recipient account is independent from whether the fund settlement of the payment amount has occurred between the first financial institution and the fund withholding financial institution..”

According to Applicant’s specification paras. 0073-0078.
[0073] Turning ahead in the drawings, FIG. 5 illustrates a computer 500, all of which or a portion of which can be suitable for implementing an embodiment of at least a portion of system 110 (FIG. 1), fund withholding financial institution 120 (FIG. 1), first financial institution 130 (FIG. 1), second financial institution 150 (FIG. 1), sender device 162 (FIG. 1), recipient deice 164 (FIG. 1), fund settling entity 170 (FIG. 1), fund withholding & second financial institution 180 (FIG. 1), and/or the techniques described in method 200 (FIG. 2), method 300 (FIG. 3), and/or method 400 (FIG. 4). Computer 500 includes a chassis 502 containing one or more circuit boards (not shown), a USB (universal serial bus) port 512, a Compact Disc Read-Only Memory (CD-ROM) and/or Digital Video Disc (DVD) drive 516, and a hard drive 514. A representative block diagram of the elements included on the circuit boards inside chassis 502 is shown in FIG. 6. A central processing unit (CPU) 610 in FIG. 6 is coupled to a system bus 614 in FIG. 6. In various embodiments, the architecture of CPU 510 can be compliant with any of a variety of commercially distributed architecture families.
[0074] Continuing with FIG. 6, system bus 614 also is coupled to memory 608 that includes both read only memory (ROM) and random access memory (RAM). Non-volatile portions of memory storage unit 608 or the ROM can be encoded with a boot code sequence suitable for restoring computer 500 (FIG. 5) to a functional state after a system reset. In addition, memory 608 can include microcode such as a Basic Input-Output System (BIOS). In some examples, the one or more memory storage units of the various embodiments disclosed herein can comprise memory storage unit 608, a USB-equipped electronic device, such as, an external memory storage unit (not shown) coupled to universal serial bus (USB) port 512 (FIGS. 5-6), hard drive 514 (FIGS. 5-6), and/or CD-ROM or DVD drive 516 (FIGS. 5-6). In the same or different examples, the one or more memory storage units of the various embodiments disclosed herein can comprise an operating system, which can be a software program that manages the hardware and software resources of a computer and/or a computer network. The operating system can perform basic tasks such as, for example, controlling and allocating memory, prioritizing the processing of instructions, controlling input and output devices, facilitating networking, and managing files. Some examples of common operating systems can comprise Microsoft® Windows® operating system (OS), Mac® OS, UNIX® OS, and Linux® OS.
[0075] As used herein, “processor” and/or “processing module” means any type of computational circuit, such as but not limited to a microprocessor, a microcontroller, a controller, a complex instruction set computing (CISC) microprocessor, a reduced instruction set computing (RISC) microprocessor, a very long instruction word (VLIW) microprocessor, a graphics processor, a digital signal processor, or any other type of processor or processing circuit capable of performing the desired functions. In some examples, the one or more processors of the various embodiments disclosed herein can comprise CPU 610.[0076] In the depicted embodiment of FIG. 6, various I/O devices such as a disk controller 604, a graphics adapter 624, a video controller 602, a keyboard adapter 626, a mouse adapter 606, a network adapter 620, and other I/O devices 622 can be coupled to system bus 614. Keyboard adapter 626 and mouse adapter 606 are coupled to a keyboard 504 (FIGS. 4-5) and a mouse 410 (FIGS. 4-5), respectively, of computer 400 (FIG. 4). While graphics adapter 524 and video controller 502 are indicated as distinct units in FIG. 5, video controller 502 can be integrated into graphics adapter 524, or vice versa in other embodiments. Video controller 502 is suitable for refreshing a monitor 406 (FIGS. 4-5) to display images on a screen 408 (FIG. 4) of computer 400 (FIG. 4). Disk controller 504 can control hard drive 414 (FIGS. 4-5), USB port 412 (FIGS. 4-5), and CD-ROM or DVD drive 416 (FIGS. 4-5). In other embodiments, distinct units can be used to control each of these devices separately.  [0077] In some embodiments, network adapter 620 can comprise and/or be implemented as a WNIC (wireless network interface controller) card (not shown) plugged or coupled to an expansion port (not shown) in computer system 500 (FIG. 5). In other embodiments, the WNIC card can be a wireless network card built into computer system 500 (FIG. 5). A wireless network adapter can be built into computer system 500 (FIG. 5) by having wireless communication capabilities integrated into the motherboard chipset (not shown), or implemented via one or more dedicated wireless communication chips (not shown), connected through a PCI (peripheral component interconnector) or a PCI express bus of computer system 500 (FIG. 5) or USB port 512 (FIG. 5). In other embodiments, network adapter 620 can comprise and/or be implemented as a wired network interface controller card (not shown).  [0078] Although many other components of computer 500 (FIG. 5) are not shown, such components and their interconnection are well known to those of ordinary skill in the art. Accordingly, further details concerning the construction and composition of computer 500 and the circuit boards inside chassis 502 (FIG. 5) need not be discussed herein.

Taking the broadest reasonable interpretation, the invention (as recited in claims 1-20) is directed towards an abstract idea of funds transfer.  It is a building block of ingenuity in promoting commerce. The claims are directed to a certain method of organizing human activity.  Moreover, this is an example of steps performed by the human mind as mental processes because other than the generic components, nothing precludes these steps from practically being performed as a mental process.  
The steps mimic human thought processes, perhaps with paper and pencil, where the data interpretation is perceptive only in the human mind.  It suggests activity that represents longstanding conduct that existed well before the advent of computers and the internet.  See CyberSource Corp. b. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").  
Mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer is not sufficient to show an improvement in computer-functionality. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016).  As a result, use of a computer to carry out a series of steps for which it had not previously been used does not improve the usefulness, or functionality, of the computer itself. Rather, as in SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169–70 (Fed. Cir. 2018), here the claim “limitations require no improved computer resources [Applicants] claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.”   
The invention is directed to funds transfer through an intermediary processer, when certain predefined conditions are met (App. Spec. paras. 0022, 0024-0029; see also paras. 0001-0002; Fig. 4), but absent is any support for any improvements to the process of verifying the parties and sources of funds to be received.  
The additional elements beyond the abstract idea is the processor and computer network which are described at a high level of generality (App. Spec. para. 0032, 0042; see also para. 0073; Fig. 6) where each step does no more than require a generic computer to perform generic computer functions.  Absent is any support in the specification that the claims as recited require specialized computer hardware or other inventive computer components.
There components as described without more or any evidence does not provide support for those steps to amount to an improvement.  Unlike DDR where the improvement was to a computer centric problem, a specific improvement to the way computers operate as a result of their interactions with the internet, in this case of a funds transfer processing, absent is any support for a similar improvement.
The claims as recited seem to suggest no more than automating the process of processing the funds transfer based on predefined criteria or instructions.  The instructions describe the conditions under which a payment authorization is submitted or not submitted and the roles of the financial institutions that perform different functions.  However, absent is an evidence of executing these steps beyond a general purpose computer or an invention that reflects an improved interface. (cf. with Trading Technology where the display was found to be a graphical user interface that required a specific, structured GUI paired with a prescribed functionality directly related to the GUI’s structure that is addressed to and resolves a specific identified problem).
2B - The next step is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.
Using a computer for data gathering, generation, analysis and evaluating conditions for funds release is one of the most basic functions of a computer.  All of these computer functions are generic computer activities that are performed only for their conventional uses.  See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image1.png
    7
    35
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    7
    6
    media_image2.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming").  
Each step does no more than require a generic computer to perform generic computer functions.  Considered as ordered combination, the computer components of the claims as recited add nothing that is not already present when the steps are considered separately (generic computer components - see Spec. paras. 0073-0078 -- standard off-the-shelf computer components suggesting the merely applying the judicial exception using computers as tools).  The purported inventive concept resides in the order or sequence of the funds transfer and not in how the processing technologically achieves those results. 
The dependent claims 2-10 and 12-20, for example claims 12-14 provide additional details about the financial institution, the sequence of the fund release conditions and about the sender and receiving accounts in a manner that merely refines and further limits the abstract ideas of independent claims 1 and 11 and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. 
None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the dependent claims are patent-ineligible.  
Examiner maintains the 101 rejection of claims 1-20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Claim 11: Ineligible
Claim 11 is illustrative of the claimed invention and is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


Analysis

The claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claim 11 which is illustrative of claim 1, recites an abstract idea of funds transfer.
This is an abstract idea of a certain method of organizing human activity, since it recites a fundamental economic practice, funds transfer through an intermediary, funds holding system.  The claims, which recite: 
““A method being implemented via execution of computing instructions configured to run at one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: 
receiving, by the one or more processors in real-time and through a computer network, a payment authorization from a first financial institution, wherein: 
the payment authorization is generated by the first financial institution based at least in part on a transaction associated with a payment amount to a recipient and a release condition that the first financial institution receives through the computer network from a sender via a sender device;
the first financial institution is configured not to submit the payment authorization to the one or more processors after the first financial institution determines that at least one indication of a risk of bank crimes is associated with a sender account maintained by the first financial institution for the sender; the first financial institution is further configured to submit

 the payment authorizationto the one or more processors after the first financial institution performs a successful sender account verification for the payment amount against a risk of fraud associated with [[a]] the sender account 
wherein the first financial institution performing the successful sender account verification comprises the first financial institution determining that no indications of the risk of bank crimes are associated with the sender account
and the payment authorization comprises the payment amount, a recipient account indicator, and a fund withholding instruction for the payment amount and generated based on associated with the release condition for the payment amount;
after receiving the payment authorization and based at least in part on the fund withholding instruction, facilitating in real-time fraud prevention for the transaction by: instructing, by the one or more processors through the computer network, a fund withholding financial institution to post in real-time the payment amount to a fund withholding account maintained by the fund withholding financial institution, wherein: 
the fund withholding account is different from a recipient account for the payment amount; the recipient account is maintained by a second financial institution and is associated with the recipient account indicator and the recipient; 
the payment amount is posted to the fund withholding account by the fund withholding financial institution before a fund settlement of the payment amount occurs between the first financial institioon and the fund withholding financial institution; 
and while posted to the fund withholding account, the payment amount is not accessible to the recipient; 
receiving, by the one or more processors through the computer network and from the first financial institution, a release decision, wherein the release decision is based on the release condition; 

determining that when the release decision is to release the payment amount to the recipient; and based at least in part on the fund withholding instruction and determining that the release decision is to release the payment amount to the recipient, causing in real-time the payment amount to be accessible to the recipient by: instructing, by the one or more processors through the computer network, the fund withholding financial institution to debit in real-time the payment amount from the fund withholding account after receiving the release decision; and
instructing, by the one or more processors through the computer network, the second financial institution to post in real-time the payment amount to the recipient account after the payment amount is debited from the fund withholding account, 
wherein: the one or more processors are not included in any of the first financial institution, the second financial institution, and the fund withholding institution; 
the fund withholding account is not accessible to the one or more processors; and whether the payment amount is accessible to the recipient after the payment amount is posted to the recipient account is independent from whether the fund settlement of the payment amount has occurred between the first financial institution and the fund withholding financial institution..”

This describes the steps a person would take to transfer money or make a payment from a payor to a payee where the funds are held in escrow and the funds released to the recipient when certain predefined conditions agreed to by the parties are satisfied.  Besides reciting the abstract idea, the remaining claim limitations is the computer network which is described in terms that suggest ir comprises generic computer components (e.g. processors (see App Spec. paras. 0073-0077). 
 Further, the dependent claims12-20, for example, recite additional details about the release of funding conditions and about the sender and receiving accounts, however the recited abstract idea is not integrated into a practical application. In particular, the claims only recite generic computer components (e.g. general purpose computer systems based on the processors) to evaluate the submitted transfer of funds request to determine if the predefined conditions have been met to authorize their release to the receiving account.  
These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely “applying” the exception using generic computer components cannot provide an inventive concept.  Therefore, Independent claims 1 and 11 and the dependent claims 2-10 and 12-20 are not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608. The examiner can normally be reached Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interval Licensing, 896 F.3d at 1344–45 (concluding that ‘‘[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea,’’ observing that the district court ‘‘pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention.’’);  Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385 (Fed. Cir. 2018) (finding the concept of ‘‘voting, verifying the vote, and submitting the vote for tabulation,’’ a ‘‘fundamental activity’’ that humans have performed for hundreds of years, to be an abstract idea); 
        In re Smith, 815F.3d 816, 818 (Fed. Cir. 2016) (concluding that ‘‘[a]pplicants’ claims, directed to rules for conducting a wagering game’’ are abstract).
        14 If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir . 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible); id. at 1376 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319 (Fed. Cir. 2010), as directed to inventions that ‘‘could not, as a practical matter, be performed entirely in a human’s mind’’).  Likewise, performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping, Benson, 409 U.S.at 67, or the certain methods of organizing human activity grouping, Alice, 573 U.S. at 219–20 - –  See Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019